              Case 1:20-cv-00307-EPG Document 25 Filed 09/30/20 Page 1 of 3


 1
 2
 3
 4
 5
 6                                 UNITED STATES DISTRICT COURT
 7                                EASTERN DISTRICT OF CALIFORNIA
 8                                           FRESNO DIVISION

 9
     VICTOR WILSON,                                  Case No. 1:20-cv-00307-EPG
10
                   Plaintiff,                        STIPULATION FOR THE AWARD AND
11                                                   PAYMENT OF ATTORNEY FEES AND
                           v.                        EXPENSES PURSUANT TO THE EQUAL
12                                                   ACCESS TO JUSTICE ACT; ORDER
13 ANDREW SAUL, Commissioner of
     Social Security,                                (ECF No. 24)
14
                   Defendant.
15
            IT IS HEREBY STIPULATED by and between the parties through their undersigned counsel,
16
     subject to the approval of the Court, that Plaintiff be awarded attorney fees and expenses in the amount
17
     of $3,328.99, under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d). This amount
18
     represents compensation for all legal services rendered on behalf of Plaintiff by counsel in connection
19
     with this civil action, in accordance with 28 U.S.C. § 2412(d).
20
21          After the Court issues an order for EAJA fees to Plaintiff, the government will consider the

22 matter of Plaintiff’s assignment of EAJA fees to counsel. Pursuant to Astrue v. Ratliff, 560 U.S. 586,
23 598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability to honor the assignment will depend on
24 whether the fees are subject to any offset allowed under the United States Department of the
25 Treasury’s Offset Program. After the order for EAJA fees is entered, the government will determine
26 whether they are subject to any offset.
27          Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines that
28 Plaintiff does not owe a federal debt, then the government shall cause the payment of fees, expenses
              Case 1:20-cv-00307-EPG Document 25 Filed 09/30/20 Page 2 of 3


 1 and costs to be made directly to Counsel, pursuant to the assignment executed by Plaintiff. Any
 2 payments made shall be delivered to Plaintiff’s counsel, Jonathan O. Peña.
 3          This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA attorney

 4 fees, and does not constitute an admission of liability on the part of Defendant under the EAJA or
 5 otherwise. Payment of the agreed amount shall constitute a complete release from, and bar to, any
 6 and all claims that Plaintiff and/or Counsel including Counsel’s firm may have relating to EAJA
 7 attorney fees in connection with this action.
 8          This award is without prejudice to the rights of Counsel and/or Counsel’s firm to seek Social

 9 Security Act attorney fees under 42 U.S.C. § 406(b), subject to the savings clause provisions of the
10 EAJA.
11
12                                                 Respectfully submitted,
13
14 Dated: September 30, 2020              /s/ Jonathan O. Peña
                                                  JONATHAN O. PEÑA
15                                                Attorney for Plaintiff
16
     Dated: September 30, 2020            McGREGOR W. SCOTT
17                                            United States Attorney
18                                            DEBORAH LEE STACHEL
                                              Regional Chief Counsel, Region IX
19                                            Social Security Administration

20                                        By:    Ellinor R. Coder*
                                                 Ellinor R. Coder
21                                               Special Assistant U.S. Attorney
22                                               Attorneys for Defendant
                                                 (*Permission to use electronic signature
23                                        obtained via email on September 30, 2020).

24
25
26
27
28
                                                       -2-
              Case 1:20-cv-00307-EPG Document 25 Filed 09/30/20 Page 3 of 3

                                                  ORDER
 1
 2          Based upon the parties’ Stipulation for the Award and Payment of Equal Access to Justice Act

 3 Fees and Expenses, (ECF No. 24), IT IS ORDERED that fees and expenses in the amount of
 4 $3,328.99 as authorized by 28 U.S.C. § 2412 be awarded subject to the terms of the Stipulation.
 5
 6
     IT IS SO ORDERED.
 7
 8      Dated:    September 30, 2020                        /s/
                                                     UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     -3-
